DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 12/13/2019 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
The specification does not have a section providing a brief description of the drawings. See 37 CFR 1.77(b).
Appropriate correction is required.
50 of 3.0 nM or less.  With respect to claim 21, Table 7 discloses an antibody of claim 1 (comprising SEQ ID NOS: 5 and 6) wherein the antibody binds to human ANGPTL3/8 complex with a dissociation constant of less than or equal to 1 x 10-6 M.  With respect to claim 23, Table 3 discloses an antibody of claim 1 (comprising SEQ ID NOS: 5 and 6) wherein the antibody binds to human ANGPTL3/8 complex and does not bind to human ANGPTL3 alone or human ANGPTL8 alone, up to 100 nM as measured by an ELISA assay.  With respect to claim 24, Table 13 discloses an antibody of claim 1 (comprising SEQ ID NOS: 5 and 6) wherein the antibody lowers triglycerides in vivo by at least 50% as compared to IgG control at a dose of 10 mg/kg at a time point 14 days after dosing.  With respect to claim 34, Table 13 discloses effective amounts of an antibody of claim 1 (comprising SEQ ID NOS: 5 and 6) that lower triglycerides.



Claim Objections
s 26-31 are objected to because of the following informalities:  Each of these claims recites “wherein the cell is capable of expressing an polypeptides.”  This appears to be an inadvertent grammatical error.  It appears that “expressing the polypeptides” (of SEQ ID NOS: 5 and 6) was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 22 is directed to an antibody of claim 1, wherein the antibody binds to human ANGPTL3 and human ANGPTL8 with a dissociation constant of greater than 1 x 10-6 M.  The specification does not appear to disclose any antibodies of claim 1 with these particular properties.  No KD for any antibody of claim 1 with respect to human ANGPTL3 or human ANGPTL8 appears to be disclosed.  It is unknown if any antibodies of claim 1 have the recited dissociation constant.  Clarification is requested.
s 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of lowering triglycerides (see claim 34), does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 33 is directed to a method of treating ASCVD, diabetes, obesity, NASH, CKD, or hypertriglyceridemia, or a combination thereof, the method comprising the step of administering to a patient in need thereof, an effective amount of the antibody of Claim 1.  Claim 33 does not require any particular therapeutic effect.  
Paragraph [0051] of the specification defines “treatment” or “treating” as meaning management and care of an individual having a condition for which anti-ANGPTL3/8 complex Ab administration is indicated for the purpose of combating or alleviating symptoms and complications of those conditions. Treating is disclosed as including administering a compound or compositions containing a compound herein to such an individual to prevent the onset of symptoms or complications, alleviating the symptoms or complications, or eliminating the disease, condition, or disorder. Treating is disclosed as including administering a compound or compositions containing a compound herein to an individual in need thereof to result in increasing LPL activity and lowering of TGs.
There is no evidence or reason to believe that administering an antibody of claim 1 would eliminate (i.e. cure) conditions such as atherosclerotic cardiovascular disease (ASCVD), diabetes, obesity, non-alcoholic steatohepatitis (NASH), chronic kidney disease (CKD), or hypertriglyceridemia, or combinations thereof.  There is no evidence or reason to believe that administering an antibody of claim 1 would prevent or alleviate all symptoms or complications 
The specification demonstrates lowering triglycerides; however, these experiments are not art accepted models for treatment (including prevention and cure of all symptoms and complications as discussed above) of all of the conditions recited in claim 33.  The scope of the claim is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the antibody or population of antibodies of Claim 1.”  Claim 1 is directed to a single antibody and not a population of antibodies.  Claim 25 lacks antecedent basis in claim 1 for a population.  Clarification is requested.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa